DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed June 20, 2022 has been entered. Claims 1, 3-13, and 15-17 remain pending in the application.  Applicant’s amendments to the Specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed March 28, 2022.
  Response to Arguments
Applicant’s arguments, filed June 20, 2022, with respect to the rejection of claims 1-4, 12, 13, 15, and 16 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Allowable Subject Matter
Claim 1, 3-13, and 15-17 are allowed.
Regarding claim 1, Sakai does not teach a circular groove configured to be connected to a retaining ring used for fixation of a bearing, wherein at least one of the first-end circular groove and the second-end circular groove has a groove width longer than a width of the circular groove.
	Yamamoto et al. (US 20130285482 A1, hereinafter “Yamamoto”) teaches a rotor shaft (Fig. 37, 150), comprising a circular groove (Fig. 37, 1a) configured to be connected to a retaining ring used for fixation of a bearing (Fig. 38, 410) (“FIG. 38 is a front view of the rotor obtained by assembling an E ring and a bearing to the shaft shown in FIG. 37”, [0059]).

    PNG
    media_image1.png
    530
    600
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    370
    601
    media_image2.png
    Greyscale

However, Yamamoto does not teach wherein at least one of the first-end circular groove and the second-end circular groove has a groove width longer than a width of the circular groove.  The prior art fails to anticipate or render obvious this limitation in light of all the other limitations of the claim. 
Regarding claim 3, claim 3 contains the same limitation as claim 1 and is allowable based on the same reasoning. 
Regarding claims 4-13 and 15-17, these claims are allowable by virtue of their dependence on claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER S LEONE/Examiner, Art Unit 2834   

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834